Alexander, C.J.
(dissenting) — I fully agree with Justice Johnson that an arbitration proceeding conducted under a collective bargaining agreement is not an “action . . . for wages or salary” pursuant to RCW 49.48.030. I write separately simply to add an additional reason for not awarding attorney’s fees—that the arbitration award is not a “judgment” for wages or salary. I say that because only a court has the authority to enter a judgment. See Larsen v. Farmers Ins. Co., 80 Wn. App. 259, 265-66, 909 P.2d 935 (1996) (quoting Channel v. Mills, 61 Wn. App. 295, 299-300, 810 P.2d 67 (1991)). A judgment is a court’s “final determination of the rights of the parties in the action and includes any decree and order from which an appeal lies . . . [which is] in writing and signed by the judge.” CR 54(a)(1). Here, the International Association of Firefighters, Local 46, obtained an arbitration award for wages on behalf of two of its members. While such an award is legally significant, it is not a judgment for wages or salary. Consequently, it does not fall under RCW 49.48.030, the statute on which the union relies for an award of fees. I would, therefore, affirm the trial court. Because the majority does otherwise, I dissent.
Sanders, J., concurs with Alexander, C.J.